965 F.2d 776
23 Envtl. L. Rep. 20,020
SEATTLE AUDUBON SOCIETY, et al., Plaintiffs-Appellees,v.F. Dale ROBERTSON,* in his official capacityas Chief, United States Forest Service;  UnitedStates Forest Service, an agency of theUnited States, et al.,Defendants-Appellants.WASHINGTON CONTRACT LOGGERS ASSOCIATION, et al., Plaintiffs-Appellees,v.F. Dale ROBERTSON, in his official capacity as Chief, UnitedStates Forest Service, et al., Defendants-Appellants.SEATTLE AUDUBON SOCIETY, Plaintiff-Appellee,v.John L. EVANS, in his official capacity as Chief, UnitedStates Forest Service, United States ForestService, an agency of the United States,Defendants-Appellants,andWashington Contract Loggers Association, et al.,Defendants-Intervenors.
Nos. 91-35378, 91-35564.
United States Court of Appeals,Ninth Circuit.
Submitted May 19, 1992.**Decided June 2, 1992.

Anne S. Almy, U.S. Dept. of Justice, Washington, D.C., for defendants-appellants.
Victor M. Sher, Sierra Club Legal Defense Fund, Seattle, Wash., for plaintiffs-appellees.
Mark C. Rutzick, Preston, Thorgrimson, Shidler, Gates & Ellis, Portland, Or., for defendants-intervenors-appellees.
Appeal from the United States District Court for the Western District of Washington;  William L. Dwyer, District Judge.
Before:  GOODWIN, SCHROEDER and PREGERSON, Circuit Judges.


1
Appellants' unopposed motion for summary reversal of these consolidated appeals based on Robertson v. Seattle Audubon Society, --- U.S. ----, 112 S. Ct. 1407, 118 L. Ed. 2d 73 (1992) is granted.   The December 18, 1990 and May 28, 1991 judgments of the district court are reversed.   We remand with instructions to the district court to vacate the injunctions against the 16 fiscal year 1990 timber sales found to be violative of the National Forest Management Act.



*
 John L. Evans is substituted for F. Dale Robertson, pursuant to Fed.R.App.P. 43(c)


**
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)